Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 23, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  157527
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  CHARTER TOWNSHIP OF YORK,                                                                            Elizabeth T. Clement
           Plaintiff/Counterdefendant-                                                                 Megan K. Cavanagh,
                                                                                                                        Justices
           Appellant,
  v                                                                 SC: 157527
                                                                    COA: 335344
                                                                    Washtenaw CC: 15-000847-CZ
  DONALD MILLER, KATHERINE NULL, and
  DAVID MILLER,
             Defendants/Counterplaintiffs-
             Appellees.
  _________________________________________/

         On order of the Court, the application for leave to appeal the January 18, 2018
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of DeRuiter v Byron Twp (Docket No. 158311) is pending on appeal before this
  Court and that the decision in that case may resolve an issue raised in the present
  application for leave to appeal, we ORDER that the application be held in ABEYANCE
  pending the decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 23, 2019
           d0116
                                                                               Clerk